 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 227 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2009 
Mrs. Maloney (for herself, Mr. Bilirakis, Mr. McGovern, Mr. Sarbanes, Ms. Ros-Lehtinen, Mr. Space, Mr. Sestak, Mr. Pallone, Mr. Brown of South Carolina, Ms. Tsongas, and Mr. Wexler) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Recognizing and appreciating the historical significance and the heroic human endeavor and sacrifice of the people of Crete during World War II and commending the PanCretan Association of America. 
 
 
Whereas 2009 marks the 68th anniversary of the heroic Battle of Crete, which took place on the Greek island of Crete during World War II between Nazi German forces and the people of Crete assisted by the Allied armies; 
Whereas the people of Crete fought tenaciously during the Battle of Crete, delaying for two months the Nazi German invasion of Russia; 
Whereas this delay forced Nazi German forces to invade Russia in the face of the brutal Russian winter, changing the final outcome of World War II and leading to the defeat of fascism; 
Whereas many historians agree that the Battle of Crete was one of the most significant battles of World War II; 
Whereas the Battle of Crete involved the first primarily airborne military invasion in history;  
Whereas the Battle of Crete contributed to saving the free world from Nazi German occupation, thus preserving democracy, freedom, and human dignity; 
Whereas the Battle of Crete was the first time the Allied forces utilized intelligence from the deciphered Nazi Enigma code; 
Whereas the Battle of Crete was the first time invading Nazi troops encountered mass resistance from a civilian population, and as a result of the heavy casualties suffered by the parachutists, Hitler forbade any similar future large scale airborne operations;  
Whereas the Cretan Resistance Movement was organized following the invasion to fight the Nazi German occupation of the island of Crete; 
Whereas for 4 years, the Cretan Resistance Movement inflicted heavy casualties upon Nazi German forces, including kidnaping a heavily-guarded Nazi German General, setting an example for all of the people of Europe to follow; 
Whereas the people of Crete suffered savage reprisals for their heroic resistance when the Nazi German invaders randomly executed thousands of civilians and burned and destroyed entire communities; 
Whereas many participants in the Battle of Crete and the Cretan Resistance Movement later emigrated to the United States and became American citizens; and 
Whereas many of these citizens became members of the PanCretan Association of America, an organization comprised of Greek Americans with ancestry from the island of Crete and committed to preserving and promoting the rich culture and proud history of Crete: Now, therefore, be it 
 
That the House of Representatives— 
(1)observes the memory of the fallen heroes of the Battle of Crete;  
(2)honors the living men and women of Crete who, during World War II, fought an oppressive invader to preserve the ideals of freedom, democracy, and the pursuit of happiness; and  
(3)commends the PanCretan Association of America for preserving and promoting the history of Crete and its people. 
 
